DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communications filed on July 18, 2022. Amendments to claims 1, 5-8, 12, 13, 15, 19, and 20, cancellation of claims 2, 3, 9, 10, 16, 17 and addition of new claim 21 have been entered. Claims 1, 4-8, 11-15, and 18-21 are pending and have been examined. Claim objections are withdrawn in view of the amendments. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on April 18, 2022 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 4-8, 11-15, and 18-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system/method for administering a private market illiquid drawdown vehicle over at least one network which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well as commercial and/or legal interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, exemplary claim 8 is directed to a system. 
	Step 2A – Prong One: The limitations of “the system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to operations comprising: standardizing, unitizing, and maintaining private market collective investment vehicles by storing and updating vehicle information in accounting and holder databases, including information provided by vehicle accounting and transfer agency systems; processing subscriptions in the form of uncontributed commitments by standardizing, unitizing, and converting subscription requests into units by applying the standardized scaled values of a current unit net asset value (NAV) and a current unit uncontributed holder commitment (UHC), thereby converting and enforcing all subscriptions to be quantities of unities indexed to and dependent upon the standardized unit NAV and unit UHC values, such that every holder’s portion of NAV is their number of units held multiplied by the unit NAV and every holder’s portion of UHC is their number of units held multiplied by the unit UHC; accepting and processing requests from holders to redeem from unitized private market collective investment vehicles according to both the vehicle’s available cash equivalents and the vehicle’s excess UHC, in such as manner as to maintain an indexed and dependent relationship between quantities of units indexed to and dependent upon the standardized unit NAV and unit UHC values, such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the unit UHC; performing efficient transfers among holders of their vehicle interests, executed via functionally adjacent systems using digital tokens, as a result of the standardized, indexed, and dependent relationship enforced between quantities of units and the holder’s portion of NAV and UHC values including representing the holder’s portion of NAV and UHC using a single numerical value such that every holder’s portion of NAV is their number of tokens held multiplied by the unit NAV and every holder’s portion of HC is their number of tokens held multiplied by the unit UHC; determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls in standardized, unitized amounts, decreasing unit UHC and UHC and resulting in an increase to unit NAV and NAV, thereby enforcing and maintaining the indexed and dependent relationship between quantities of units and every holder’s portion of the NAV and UHC such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the unit UHC; calculating and issuing resource returns in standardized, unitized amounts, resulting in a decrease to unit NAV and NAV, and making a specific portion, which could be none or all, of the amount subject to a subsequent resource call, increasing unit UHC and UHC according to the amount subject to recall, thereby enforcing and maintaining the indexed and dependent relationship between quantities of units and every holder’s portion of the NAV and UHC such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the unit UHC; and reporting private market collective investment vehicle valuations in an industry standard format at a current unit NAV and a current unit UHC, as well as holder-specific quantities of units indexed to and dependent upon unit NAV and unit UHC, thereby allowing intermediaries to report any holder’s portion of NAV as their number of units held multiplied by the unit NAV and any holder’s portion of UHC as their number of units held multiplied by the unit UHC” when viewed collectively as an ordered combination without the italicized portions, are commercial and/or legal interactions including fulfilling/resolving agreements in the form of contracts. Processing subscriptions, accepting and processing requests from holders to redeem from unitized private market collective investment vehicles, performing efficient transfers among holders of their vehicle interests, determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls, calculating and issuing resource returns in standardized, unitized amounts, and reporting private market collective investment vehicle valuations in an industry standard format, when view collectively as an ordered combination are essentially commercial and/or legal interactions including fulfilling/resolving agreements in the form of contracts. That is, other than, one or more computers, one or more storage devices (including accounting and holder databases), vehicle accounting and transfer agency systems, and functionally adjacent systems using digital tokens nothing in the claim precludes the steps from being performed as a method of organizing human activity. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of one or more computers and one or more storage devices to perform all the steps. A plain reading of Figures 1A2 – 1C and associated descriptions in at least paragraphs 56-59, and 125-126 of the Specification reveals that a system comprising one or more computers suitably programmed is used execute the claimed steps. The computers may be general purpose computers, with at least one processor and at least one memory, suitably programmed to perform all the claimed functions. The other additional elements (namely one or more storage devices, vehicle accounting and transfer agency systems, and functionally adjacent systems) are generic computer components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer components in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 8 is not patent eligible. Independent claims 1 and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 4-7, 11-14, 18-20, and 21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance, in claims 4, 11 and 18, the steps “further comprising calculating a Diversification Minimum Basis and producing a Diversification Report, according to the assets in the unitized private market collective investment vehicle's portfolio” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.
	In claims 5-6, 12-13 and 19-20, the steps “further comprising processing subscriptions provided in the form of uncontributed commitments comprising: standardizing, unitizing, and converting subscription requests into units by applying the standardized scaled values of a current unit net asset value (NAV) and a current commitment vintage unit uncontributed holder commitment (UHC), thereby converting and enforcing all subscriptions to be quantities of unities indexed to and dependent upon the standardized unit NAV and commitment vintage unit UHC values, such that every holder’s portion of NAV is their number of units held multiplied by the unit NAV and every holder’s portion of UHC is their number of units held multiplied by the unit UHC of the commitment vintage of their associated subscription; accepting and processing requests from holders to redeem from unitized private market collective investment vehicles according to both the vehicle’s available cash equivalents and the vehicle’s excess UHC, in such as manner as to maintain an indexed and dependent relationship between quantities of units indexed to and dependent upon the standardized unit NAV and commitment vintage unit UHC values, such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the associated commitment vintage unit UHC; determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls in standardized, unitized amounts for each commitment vintage according to the ratio of each commitment vintage UHC to the sum of all commitment vintage UHCs, decreasing unit UHC of each commitment vintage and UHC of each commitment vintage and resulting in an increase to unit NAV and NAV, thereby enforcing and maintaining the indexed and dependent relationship between quantities of units and every holder’s portion of the NAV and UHC such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the associated commitment vintage unit UHC; and calculating and issuing resource returns in standardized, unitized amounts, resulting in a decrease to unit NAV and NAV, and making a specific portion, which could be none or all, of the amount subject to a subsequent resource call, increasing unit UHC of each commitment vintage and UHC of each commitment vintage according to the amount subject to recall, thereby enforcing and maintaining the indexed and dependent relationship between quantities of units and every holder’s portion of the NAV and UHC such that every holder’s portion of NAV remains their number of units held multiplied by the unit NAV and every holder’s portion of UHC remains their number of units held multiplied by the associated commitment vintage unit UHC”; “wherein subscriptions provided in the form of uncontributed commitments are processed in the manner of a subsequent closing, with similar financial terms to subscriptions processed at a vehicle’s initial closing and reflecting a cost to subscribing holders’ attributable to their delay, relative to subscribers in the initial close of the vehicle, in making resource contributions, such that every holder’s portion of NAV is their number of units held multiplied by the unit NAV and every holder’s portion of UHC is their number of units held multiplied by the unit UHC” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the intermediate steps of the underlying process.
In claims 7 and 14, the step “whereby two commitment vintages may be collapsed into a single commitment vintage” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because it describes an intermediate step of the underlying process. 
	In claim 21, the steps “wherein processing subscriptions in the form of uncontributed commitments comprises: receiving, for a vehicle, a first subscription request from a first subscriber, wherein the first subscription request specifies a commitment of a first set of resources, wherein the first subscription request represents a commitment by the first subscriber to contribute resources to the vehicle during a later time period; receiving a second subscription request from a second subscriber, wherein the second subscription request specifies a commitment of a different second set of resources, wherein the second subscription request represents a commitment by the second subscriber to contribute resources to the vehicle during the later time period; converting the non-standardized first set of resources of the first subscription request into a first number of standardized units using the current unit NAV and current unit UHC; converting the non-standardized second set of resources of the second subscription request into a second number of standardized units using the current unit NAV; and storing, by the enhanced recordkeeping system, the first standardized number of units for the first subscriber and the second standardized number of units for the second subscriber without storing an amount of an uncontributed commitment for either the first subscriber or the second subscriber” considered collectively, is a further refinement of methods of organizing human activity because they describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
4.	In response to Applicants arguments on pages 15-20 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claim(s) recite(s) a system/method for administering a private market illiquid drawdown vehicle over at least one network which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice as well as commercial and/or legal interactions including agreements in the form of contracts as discussed in the rejection. Processing subscriptions, accepting and processing requests from holders to redeem from unitized private market collective investment vehicles, performing efficient transfers among holders of their vehicle interests, determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls, calculating and issuing resource returns in standardized, unitized amounts, and reporting private market collective investment vehicle valuations in an industry standard format, when view collectively as an ordered combination is essentially commercial and/or legal interaction including fulfilling/resolving agreements in the form of contracts. Hence, the claims recite an abstract idea. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1A2 – 1C and associated descriptions in at least paragraphs 56-59, and 125-126 of the Specification reveals that a system comprising one or more computers suitably programmed is used execute the claimed steps. The computers may be general purpose computers, with at least one processor and at least one memory, suitably programmed to perform all the claimed functions. The other additional elements (namely one or more storage devices, vehicle accounting and transfer agency systems, and functionally adjacent systems) are generic computer components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer components in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea.
The features such as “using digital tokens, as a result of the standardized, indexed, and dependent relationship enforced between quantities of units and the holder's portion of NAV and UHC values including representing the holder's portion of NAV and UHC using a single numerical value such that every holder's portion of NAV is their number of tokens held multiplied by the unit NAV and every holder's portion of UHC is their number of tokens held multiplied by the unit UHC” may at best, be characterized as an improvement in the abstract idea of administering a private market illiquid drawdown vehicle over at least one network. Using relationship between variables and standardizing and indexing the values does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. 
The alleged benefits such as “reducing redundancy, reducing storage space, and conferring computational advantages” do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the decisions relating to “standardizing, unitizing, and maintaining private market collective investment vehicles, processing subscriptions, accepting and processing requests from holders to redeem from unitized private market collective investment vehicles, performing efficient transfers among holders of their vehicle interests, determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls, calculating and issuing resource returns in standardized, unitized amounts, and reporting private market collective investment vehicle valuations in an industry standard format” in the context of administering a private market illiquid drawdown vehicle over at least one network, for which a computer is used as a tool in its ordinary capacity.
The Examiner does not see the parallel between the claims of the instant case and Claim 1 of Example 42 (herein after Claim 1). Claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. Claim 1 as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, Claim 1 is eligible because it is not directed to the recited judicial exception (abstract idea). All these features are not present in the Applicant’s claims. As discussed earlier, the features in the Applicant’s claims such as “converting information into a standardized format, by "applying the standardized scaled values of a current unit net asset value (NAV) and a current unit uncontributed holder commitment (UHC), thereby converting and enforcing all subscriptions to be quantities of unities indexed to and dependent upon the standardized NAV and UHC values, such that every holder's portion of NAV is their number of units held multiplied by the unit NAV and every holder's portion of UHC is their number of units held multiplied by the unit UHC” may at best, be characterized as an improvement in the abstract idea of administering a private market illiquid drawdown vehicle over at least one network. Using relationship between variables and standardizing and indexing the values does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. An improvement in abstract idea is still abstract. Therefore, the Applicant’s arguments are not persuasive. 
	Response to Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the claimed steps, amount to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claims are not patent eligible. Dependent claims are also not patent eligible based on similar reasoning and rationale.
In response to Applicant’s arguments based on the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). 
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are of one or more computers and one or more storage devices to perform all the steps. A plain reading of Figures 1A2 – 1C and associated descriptions in at least paragraphs 56-59, and 125-126 of the Specification reveals that a system comprising one or more computers suitably programmed is used execute the claimed steps. The computers may be general purpose computers, with at least one processor and at least one memory, suitably programmed to perform all the claimed functions. The other additional elements (namely one or more storage devices, vehicle accounting and transfer agency systems, and functionally adjacent systems) are generic computer components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
The claimed features in claims 4-7 only further refine the abstract idea encompassed by the claims. The claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. The alleged benefits such as “reducing redundancy, reducing storage space/storage costs, and conferring computational advantages” do not concern an improvement in computer capabilities but instead relate to an business decisions relating to “standardizing, unitizing, and maintaining private market collective investment vehicles, processing subscriptions, accepting and processing requests from holders to redeem from unitized private market collective investment vehicles, performing efficient transfers among holders of their vehicle interests, determining that a shortfall is expected for the vehicle and in response calculating and issuing resource calls, calculating and issuing resource returns in standardized, unitized amounts, and reporting private market collective investment vehicle valuations in an industry standard format” in the context of administering a private market illiquid drawdown vehicle over at least one network, for which a computer is used as a tool in its ordinary capacity.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “computer” is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract idea for which a computer is merely used as a tool in its ordinary capacity, to apply the abstract idea. The computer is merely a platform on which the abstract idea is implemented. 	
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Cella, Charles H (US Pub. 2020/0294128 A1) discloses a system and method of a smart contract and distributed ledger platform with blockchain custody service includes a blockchain service circuit structured to interface with a distributed ledger; a data collection circuit structured to receive data related to items of collateral or data related to environments of the items of collateral; a valuation circuit structured to determine a value for each of the plurality of items of collateral based on a valuation model and the received data; and a smart contract circuit structured to interpret a smart lending contract for a loan, and to modify the smart lending contract by assigning, based on the determined value for each of the items of collateral, at least a portion of the items of collateral as security for the loan such that the determined value of the items of collateral is sufficient to provide security for the loan.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695


July 25, 2022